Citation Nr: 1625736	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis. 
 
2.  Entitlement to service connection for a chronic respiratory disability.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1993, including service in the Southwest Asia Theatre of Operations during the liberation of Kuwait. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board previously remanded this case for further development in June 2015.  The case has now been returned for appellate review.  

As a final matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  Moreover, the Veteran's original VA paper claims file was lost via UPS mail in January 2012, and the current electronic record is a rebuilt one.  Efforts to obtain missing documents are documented in a July 2014 Formal Finding of Unavailability prepared by the RO.  

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral plantar fasciitis had its onset during his duty service.  


CONCLUSION OF LAW

The criteria for a grant of service connection bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection herein for bilateral plantar fasciitis constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regard to this issue. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his bilateral plantar fasciitis began in service and has continued to the present time.  He reports that being on his feet and walking a lot while serving in the Gulf War caused his current foot problems.  Unfortunately, the Veteran's service treatment records are no longer available for review.  However, the April 2009 rating decision indicated that the Veteran's service treatment records were silent with respect to complaints or treatment  for bilateral plantar fasciitis.

However, post-service, in May 2006, the Veteran presented at the VA complaining of bilateral foot pain since approximately 1991 while on active duty.  Likewise, a June 2006 podiatry consult again documented that the Veteran reported ongoing bilateral foot pain for 14 years, which again would have been during active service.  

According to the April 2009 rating decision, the Veteran filed his current claim seeking compensation benefits in April 2007.  Thereafter, a September 2008 VA clinical record showed an assessment of bilateral plantar fasciitis.  

In light of the Veteran's statements concerning experiencing symptoms since service, the Board remanded this issue in June 2015 for a VA examination.  

In September 2015, the Veteran was afforded a VA examination.  The Veteran's electronic record was reviewed.  The examiner indicated that the Veteran did not have a diagnosis of plantar fasciitis, but then indicated that the Veteran did have bilateral plantar fasciitis.  The Veteran reported that his plantar fasciitis began while in service.  He did a lot of walking.  He has been treated in the past with medication, custom orthotics and special shoes.  He also had a steroid injection in the past.  He used sea salt water for soaking for foot pain.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that review of service medical records indicated that Veteran did not have signs of plantar fasciitis in service.  However, it is unclear what records the examiner was considering because, as noted above, the Veteran's service medical records are not in the electronic record.  

In a February 2016 addendum opinion, another VA examiner opined that the Veteran has a current diagnosis of bilateral plantar fasciitis with the etiology being acquired.  The examiner continued that plantar fasciitis is considered an overuse injury, and as such, the patient's history will typically reveal some combination of either extrinsic or intrinsic factors that contributed to the development of the injury.  Extrinsic factors suggested in the literature include training errors, training on unyielding surfaces, and improper or excessively worn foot-wear.  Intrinsic factors have included such elements as obesity, foot structure and reduced plantar flexion strength and reduced flexibility of the plantar flexor muscle and torsional malalignment of the lower extremity.  The factor implicated most often as a cause of plantar fasciitis is excessive pronation of the foot.  Between 81 to 86 percent of individuals with symptoms consistent with plantar fasciitis have been classified on examination as having excessive pronation.  The theoretical basis for this finding is the increased tension placed on the plantar fascia as a result of the arch lowering during standing and walking.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral plantar fasciitis is warranted.  The recognizes that the Veteran's service treatment records are not available for review.  Nevertheless, importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, as his foot symptoms are within the realm of lay observations, the Veteran is competent to report the onset and continuing symptoms of such disorder.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  Likewise, the Veteran has consistently reported, including during the course of seeking treatment prior to filing for any monetary benefits, that the onset of his symptoms began while on active duty.  As such, the Board also finds the Veteran's statements to be credible and sufficient to establish the onset of symptoms in service and to link the current foot disorder to the symptoms in service.    

Moreover, although the VA examiner did not explicitly state that the Veteran's plantar fasciitis was related to service, she did indicate that it was an acquired disorder and considered an overuse injury.  The examiner subsequently noted that extrinsic factors such as training errors, training on unyielding surfaces and improper or excessively worn foot wear, which are factors that would have likely occurred during the Veteran's active service, contributed to his plantar fasciitis.  In sum, it appears that the VA examiner is linking, at least in part, the Veteran's current foot disorder to the overuse of the feet during service. 
  
As such, the Veteran's competent and credible statements indicate that the Veteran's foot symptoms began in service, current VA treatment records show treatment for bilateral plantar fasciitis, and a link between the currently diagnosed bilateral plantar fasciitis and the symptoms in service has been established based on the Veteran's lay statements and the VA examination report indicating that extrinsic factors, like the ones the Veteran performed regularly in service, contributed the Veteran's acquired plantar fasciitis.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for bilateral plantar fasciitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral plantar fasciitis is granted. 


REMAND

The issue of entitlement to service connection for a chronic respiratory disability was also remanded by the Board for a VA examination.  The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed chronic obstructive pulmonary disease (COPD).  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that review of service medical records indicated that the Veteran did not have a diagnosis of COPD in service.  However, again, these records are not currently located in the electronic record so it is unclear as to what records the examiner was referring.  In a February 2016 VA addendum opinion, another examiner stated that she was unable to opine regarding the nature/diagnosis and etiology of the Veteran's respiratory condition without resorting to mere speculation due to the inconsistency of past and present objective findings in VA records.

The United States Court of Veterans Appeals (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a clear rationale for her inability to provide an opinion except to indicate that there was some inconsistency in the record.  However, the examiner did not adequately describe to what inconsistency she was referring and it is not readily apparent to the Board. 

Accordingly, the Board must find that the this examination is inadequate as the examiner failed to provide sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, a new VA examination with opinion, with a different VA examiner, if possible, to address the etiology of the Veteran's chronic respiratory disorder is necessary.

Additionally, in light of the need to remand, additional VA treatment records from September 2013 to the present should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from September 2013 to the present.  

2.  Schedule the Veteran for a VA examination with a different examiner, if possible, to determine the nature and etiology of his COPD.  The claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should clearly delineate all chronic respiratory disorders.  

After examining the Veteran and reviewing the entire record, the examiner should offer an opinion as to whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's COPD, or any other diagnosed respiratory disorder, is related to the Veteran's active service, to include his service in the Southwest Asia Theatre of Operations. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the post-service treatment records and the Veteran's lay statements of pertinent symptomatology since service.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


